

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.12


CHARMING SHOPPES, INC.


2003 Non-Employee Directors Compensation Plan
Amended and Restated Effective May 1, 2009






1.           Purpose and Scope of the Plan.


(a)           Purpose.  The purpose of this 2003 Non-Employee Directors
Compensation Plan (the "Plan") of Charming Shoppes, Inc. (the "Company") is to
advance the interests of the Company and its shareholders by providing for fair
and adequate equity compensation of non-employee directors and an opportunity
for deferral of compensation in order to attract and retain high quality persons
to serve as directors and to enable such persons to increase their proprietary
interest in the Company.  In furtherance of this purpose, the Plan provides for
grants of Options, Stock Appreciation Rights, Restricted Share Units, and/or
Restricted Stock, and the opportunity for a director to elect deferred and
alter­na­tive forms of compen­sation in lieu of cash fees for service as a
director, including Deferred Shares and deferred cash.


(b)           Effect of Amendment and Restatement of the Plan.  The Company
hereby amends and restates the Plan, effective May 1, 2009 (the "Effective
Date"). The Plan was initially adopted on August 21, 1996 and was subsequently
amended and restated on several occasions.  Non-employee director compensation
paid or granted before May 7, 2008 was governed by the Plan and other policies
of the Company then in effect, except that Section 4 hereof applies to any
outstanding Deferred Shares, Section 6(a) applies to any outstanding Restricted
Stock and Section 6(b) applies to RSUs granted in 2007 and thereafter.


(c)           Grandfathered Accounts.  The amendment and restatement of January
1, 2005 and subsequent amendments to the Plan shall not affect Grandfathered
Accounts (as defined below), which shall continue to be subject to, and governed
by, the terms and conditions of the Plan as in effect on December 31, 2004.


(d)           Relation of Plan to Other Director Compensation. The amount,
timing, and other terms of cash compensation that may be paid by the Company to
non-employee directors are not governed by this Plan, except for cash-settled
equity awards hereunder and except to the extent that opportunities for deferral
of cash compensation otherwise payable to a director, or receipt of such cash
compensation in alternative forms, may be made available to a director under
this Plan.  In addition, adoption of the Plan does not limit the authority of
the Board of Directors in adopting other compensation programs in which
directors may participate.



 
1

--------------------------------------------------------------------------------

 

2.           Definitions.  In addition to the terms defined in Section 1, the
following terms shall be defined as set forth below:


(a)           "Account" means the account established and maintained by the
Company for RSUs granted under Section 6 and Deferred Shares and deferred cash
credited under Section 8.  A subaccount for RSUs and a subaccount for such
Deferred Shares and deferred cash may be designated within the Account.  The
Account and RSUs, Deferred Shares and deferred cash credited to the Account will
be maintained solely as bookkeeping entries by the Company to evidence unfunded
obligations of the Company.


(b)           "Administrator" means the individual or committee specified in
Section 3(b) to whom the Board has delegated authority to administer the Plan.


(c)           "Beneficiary" means the person(s) or trust(s) which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Administrator to receive the benefits specified under
the Plan upon such Participant's death.  If, upon a Participant's death, there
is no designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the person(s) or trust(s) entitled by will or the laws of
descent and distribution to receive such benefits.


(d)           "Board" means the Board of Directors of the Company.  The Board
may delegate its functions to a committee of the Board as specified under
Section 3(a), in which case references to the Board shall be deemed to include
such committee.


 (e)           "Change in Control" and related terms are defined in Section 12.

 
(f)           "Code" means the Internal Revenue Code of 1986, as amended,
including regulations thereunder and successor provisions and regulations
thereto.


(g)           "Deferred Shares" means a Share Unit credited to a Participant's
Account under Section 8 as a result of deferral of cash fees or other deferral
permitted hereunder.

 
(h)           "Director Compensation" means annual retainer fees payable to a
director in his or her capacity as such for service on the Board and service as
chairman of any Board committee, and any other fees payable to a director in his
or her capacity as such for attending meetings and other service on the Board
and Board committees; provided, however, that the Administrator may determine
that specific fees will not be deemed Director Compensation (such determination
to be made in advance of the applicable deadline for deferral of fees) and may
determine that cash paid in settlement of Cash-Settled RSUs will be deemed to be
Director Compensation.  Reimbursement of expenses does not constitute Director
Compensation.



 
2

--------------------------------------------------------------------------------

 

(i)           "Disability" means a Participant's termination of service as a
director of the Company due to a physical or mental incapacity of long duration
which renders the Participant unable to perform the duties of a director of the
Company.


(j)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended, including rules thereunder and successor provisions and rules thereto.


(k)           "Grandfathered Account" means that portion of a Participant's
Account that was earned and vested as of December 31, 2004, and shall include
earnings (including dividends paid in accordance with Section 13(b) and
dividends and dividend equivalents paid in accordance with Section 9(a))
credited to such amount under the terms of the Plan.  All Grandfathered Accounts
shall be calculated in accordance with Section 409A of the Code.  The Company
shall maintain a separate record of Grandfathered Accounts.


(l)           "Fair Market Value" means, with respect to Shares, the fair market
value of such Shares determined by such methods or procedures as shall be
established from time to time by the Board.  Unless otherwise determined by the
Board, the Fair Market Value of a Share as of any given date means the closing
sale price of a Share reported on the Nasdaq Global Select Market (or, if Shares
are then principally traded on a national securities exchange, in the reported
"composite transactions" for such exchange) for such date, or, if no Shares were
traded on that date, on the next preceding day on which there was such a trade.


(m)           “Mandatory Retirement” means the termination of a director's
service in accordance with any mandatory retirement policy adopted by the Board
of Directors and then in effect.


(n)           "Option" means the right, granted to a Participant under Section
7, to purchase a specified number of Shares at the specified exercise price for
a specified period of time under the Plan.  All Options will be non-qualified
stock options.


(o)           "Participant" means any person who has been granted an Option
which remains outstanding, has RSUs, Deferred Shares or deferred cash credited
to his or her Account, or has elected to defer receipt of Director Compensation
in the form of Deferred Shares or deferred cash under the Plan.


(p)           "Plan Year" means, with respect to a Participant, the period
commencing at the time of election of the director at an annual meeting of
shareholders (or the election of a class of directors if the Company then has a
classified Board of Directors), or the director's initial appointment to the
Board if not at an annual meeting of shareholders, and continuing until the
close of business of the day preceding the next annual meeting of shareholders.


(q)           "Restricted Stock" means Shares granted under Section 6, subject
to a risk of forfeiture and restrictions on transfer for a specified period.



 
3

--------------------------------------------------------------------------------

 

(r)           "RSU" or "Restricted Share Unit" means a Share Unit credited to a
Participant's Account as a grant under Section 6, which is subject to a risk of
forfeiture for a specified period.


(s)           "Shares" means shares of common stock of the Company and such
other securities as may be substituted or resubstituted for Shares pursuant to
Section 13(b).


(t)           "Share Unit" means a right to receive, at a specified settlement
date, delivery of one Share or the cash Fair Market Value of a Share at that
date, subject to the terms and conditions of the Plan.  Share Units in the form
of RSUs shall be subject to a risk of forfeiture, but Share Units in the form of
Deferred Shares will be at all times non-forfeitable.  Share Units and related
awards settleable in cash shall be referred to as "Cash-Settled" and those
settleable in Shares shall be referred to as "Share-Settled."  A given award
will be deemed to be a Share-Settled award unless it has been specifically
designated as a Cash-Settled award in this Plan or otherwise by the Committee in
writing.


 (u)           "Stock Appreciation Right" or "SAR" means the right, granted to
the Participant under Section 7, to receive, upon exercise thereof, the excess
of (i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the SAR as determined by the Board at the time of grant.


(v)           "Valuation Date" shall mean the close of business on the last
business day of each calendar quarter and, in the case of any final distribution
of deferred cash from a Participant's Account, the day as of which such
distribution is made; provided, however, that the Administrator may specify a
different Valuation Date in order to coordinate the Participant's deferred cash
balance with any actual investment by which the deferred cash balance is to be
measured.


3.           Administration.


(a)           Authority.  Both the Board and the Administrator (subject to the
ability of the Board to restrict the Administrator) shall administer the Plan in
accordance with its terms, and shall have all powers necessary to accomplish
such purpose, including the power and authority to construe and interpret the
Plan, to define the terms used herein, to prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan.  The Board may delegate any or all of its functions
to a committee of the Board, provided that the Board shall approve the form and
amount of compensation to directors under any provision of the Plan.  The
Administrator may perform any function of the Board under the Plan, except for
establishing the form and amount of compensation under any provision, adopting
material amendments to the Plan under Section 13(e), and any other function from
time to time specifically reserved by the Board to itself.  Any actions of the
Board or the Administrator with respect to the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, except that any action of
the Administrator will not be binding on the Board.  The Board and Administrator
may each appoint agents and delegate thereto powers and duties under the Plan,
except as otherwise limited by the Plan.

 
4

--------------------------------------------------------------------------------

 

(b)           Administrator.  The Administrator shall be the Executive Vice
President, General Counsel and Secretary of the Company, or, if that officer is
unavailable, the Executive Vice President, Chief Financial Officer, or, if that
officer is unavailable, the Executive Vice President and Director of Human
Resources; provided, however, that the Board may designate a different
individual or committee to serve as Administrator.  In any case in which a
director is a member of the Administrator, such director shall not act on or
decide any matter relating solely to himself or herself or any of his or her
rights or benefits under the Plan.  No bond or other security need be required
of the Administrator or any member thereof in any jurisdiction.


(c)           Limitation of Liability.  Each member of the Board and the
Administrator shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or other employee of
the Company or any subsidiary, the Company's independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan.  No member of the Board or the Administrator, nor any person to whom
ministerial duties under the Plan have been delegated, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and any such person shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.


4.           Shares Available Under the Plan.  Subject to adjustment as provided
in Section 13(b), the total number of Shares reserved and available for delivery
under the Plan for awards granted on or after June 26, 2003 shall be 600,000;
provided however, that, in no event may more than 50% of such Shares be
delivered in connection with "full-value Awards."   For this purpose,
"full-value Awards" means awards other than Options or SARs for which a
Participant does not pay or surrender rights to payment equal to at least the
Fair Market Value of the award determined at the date of grant.  Shares subject
to and to be delivered in connection with awards granted before June 26, 2003
which remain outstanding at that date shall be drawn from the shares reserved
and available under the Plan at the time of grant.   The Shares delivered under
the Plan may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares.  For purposes of this Section 4, Shares subject to an award
under the Plan (including an award granted before June 26, 2003) that is
canceled, expired, forfeited, settled in cash, or otherwise terminated without a
delivery of Shares to the Participant, including the number of Shares withheld
or surrendered in payment of any exercise or purchase price of an award and
including the number of Shares subject to an award but not delivered upon
exercise or settlement of the award, will become available for awards under the
Plan. Shares delivered in settlement of Deferred Shares shall not be deemed to
be Shares drawn from the Shares reserved and available under this Section 4, to
the fullest extent permitted under Nasdaq Marketplace Rule 4350(i)(1)(A)(ii) and
excluding Deferred Shares resulting from deferrals of Share-Settled
RSUs.  Likewise, Shares delivered in settlement of Cash-Settled RSUs as to which
the Director has validly elected to receive settlement in the form of actual
Shares shall not be deemed to be Shares drawn from the Shares reserved and
available under this Section 4, to the fullest extent permitted under Nasdaq
Marketplace Rule 4350(i)(1)(A)(ii).



 
5

--------------------------------------------------------------------------------

 

5.           Eligibility.  Each non-employee director of the Company may
participate in the Plan, subject to the terms hereof.  No person other than
those specified in this Section 5 will be eligible to participate in the
Plan.  The Administrator will notify each person of his or her eligibility to
participate in an elective feature of the Plan not later than 15 days prior to
any deadline for filing an election form.


6.           Grants of Restricted Stock or RSUs.  Restricted Stock and/or RSUs
shall be granted to non-employee directors in accordance with policies
established from time to time by the Board specifying the directors or classes
of directors to be granted such awards, the number of shares of Restricted Stock
or RSUs to be granted, and the time or times at which such awards shall be
granted.  An award granted under this Section 6 shall become vested and
non-forfeitable at such dates as may be specified by the Board, and shall have
such other terms as may be established by the Board.


(a)           One-Time Grant Upon First Election as a Non-Employee Director. The
policy with respect to newly appointed or elected non-employee directors under
this Section 6, effective as of June 21, 2007 and continuing until modified or
revoked by the Board, shall be as follows:


 
(i)
Award Type and Amount.  Effective June 21, 2007, one-time grants of Restricted
Stock to each newly appointed or elected non-employee director were
discontinued.



 
(ii)
Vesting and Forfeiture Terms.   With respect to Restricted Stock granted before
June 21, 2007 under this Section 6(a), one-third of the number of Shares of
Restricted Stock shall vest and become non-forfeitable at the close of business
on June 1 of each of the three calendar years following the date of grant of
such award, rounded to the nearest number of whole Shares, subject to the
following:



 
(A)
In the event of a Change in Control or termination of the Participant's service
as a director due to death or Disability, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable in full.



 
(B)
In the event of termination of the Participant's service as a director due to
Mandatory Retirement by the Participant, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable as to that number
of Shares of Restricted Stock as would have vested and become non-forfeitable if
the Participant had continued to serve as a director through the anticipated
date of the next annual meeting of shareholders.



 
Unless otherwise determined by the Board, an award of Restricted Stock that has
not vested at or before the time of termination of the Participant's service as
a director  (this would include all unvested Restricted Stock in the event of a
director's removal from service) will cease to vest and will be forfeited upon
such termination; provided, however, that, if a director's service would be
terminated as a result of the


 
6

--------------------------------------------------------------------------------

 

failure of such director to be reelected at an annual meeting of shareholders
after agreeing to be nominated for reelection, such service will be deemed to
terminate at the end of a 60-day period following such annual meeting if the
director has not otherwise been appointed or elected to a seat on the Board and
accepted such appointment or election.


(b)            Annual Grant to a Non-Employee Director.  The policy with respect
to annual grants of RSUs under this Section 6, effective as of June 21, 2007 and
continuing until modified or revoked by the Board, shall be as follows:


 
(i)
Award Type and Amount.  At the date of the 2007 Annual Meeting of Shareholders
and each subsequent annual meeting of shareholders (subject to delayed grant as
specified below) at which a director is elected or reelected as a member of the
Board (or at which members of another class of directors are elected or
reelected, if the Company then has a classified Board), RSUs shall be
automatically granted to each non-employee director eligible to participate in
the Plan at the close of business on that date.  If an election of directors at
an annual meeting is contested, the date of grant for all eligible directors
shall be the date following the annual meeting that the independent Judge of
Elections reports the results of the election to the Company, unless otherwise
determined by the Board.  The number of such RSUs to be granted shall equal
$135,000 (or such lesser amount as may be specified by the Board or Compensation
Committee) divided by the Fair Market Value of a Share on the date of grant.  If
a non-employee director is initially elected or appointed at a date that does
not coincide with the date of an annual meeting and does not fall within 30 days
preceding an announced annual meeting, if he or she is eligible to participate
in the Plan at that date, he or she will be automatically granted the number of
RSUs equal to (A) $135,000 (or such lesser amount as may be specified by the
Board or Compensation Committee) multiplied by a fraction the numerator of which
is the number of days from the date of grant to the anniversary of the most
recent annual meeting and the denominator of which is 365, divided by (B) the
Fair Market Value of a Share on the date of grant, with the resulting number of
RSUs rounded to the nearest whole RSU; provided, however, that a director
elected or appointed within 60 days after an annual meeting at which the
director was not reelected will receive the same number of RSUs as were granted
at or following the annual meeting to each other non-employee director.  If at
the time of grant of RSUs under this Section 6(b) on or after May 8, 2008 there
remains insufficient Shares available for the number of Share-Settled RSUs
anticipated to be granted during that fiscal year (taking into account
previously granted and outstanding Share-Settled awards), (i) in fiscal 2009 the
maximum number of Share-Settled RSUs granted to each non-employee director will
be 3,000, and any RSUs to be granted in excess of that number will be
Cash-Settled RSUs, and (ii) after fiscal 2009 (or earlier at any time that fewer
than 3,000 Shares remain available per director for new awards to be granted at
a given date) all RSUs to be granted to a non-employee director will be
Cash-Settled RSUs.


 
7

--------------------------------------------------------------------------------

 



 
(ii)
Vesting and Forfeiture Terms.   Such award shall become vested and
non-forfeitable as to all RSUs at the close of business on June 1 of the year
following the date of grant, subject to the following:



 
(A)
In the event of a Change in Control or termination of the Participant's service
as a director due to death or Disability, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable in full.



 
(B)
In the event of termination of the Participant's service as a director due to a
voluntary termination of service or Mandatory Retirement by the Participant, the
award, if ­­not previously vested or forfeited, shall immediately vest and
become non-forfeitable as to that number of RSUs equal to the total number of
RSUs multiplied by a fraction the numerator of which is the number of days from
the date of grant to the date of termination of service and the denominator of
which is the number of days from the date of grant until June 1 of the year
following the date of grant of such award (such fraction in no event will exceed
one).  This provision will also apply in the case of a director who fails to be
reelected as a director at an annual meeting of shareholders after agreeing to
be nominated for reelection, provided, however, that, in such a case the
director's service will be deemed to terminate only if, at the end of a 60-day
period following such annual meeting (but not later than December 31 if that
date falls within the 60-day period), the director has not otherwise been
appointed or elected to a seat on the Board and accepted such appointment or
election.



Unless otherwise determined by the Board, an award of RSUs that has not vested
at or before the time of termination of the Participant's service as a director
(this would include all unvested RSUs in the event of a director's removal from
service) as provided herein will cease to vest and will be forfeited upon such
termination.


(c)           Dividends and Dividend Equivalents.  Unless otherwise determined
by the Board, cash dividends on Restricted Stock which are not large, special
and non-recurring and which are paid prior to the lapse of the risk of
forfeiture on such Restricted Stock shall be paid to the Participant when paid
to the Company's shareholders.  Other dividends will be payable or not payable
and subject to adjustment to the Restricted Stock in accordance with Section
13(b).  Dividend Equivalents will be credited on RSUs in accordance with Section
9(a), with the resulting additional RSUs subject to the same terms, including
risk of forfeiture, as the RSUs on which the dividend equivalent was paid;
provided, however, that such dividend equivalents may instead be paid in cash,
subject to such terms as the Administrator may determine, if reinvestment of
dividends is determined by the Administrator to be administratively burdensome.

 

 
8

--------------------------------------------------------------------------------

 

(d)           Other Restricted Stock Terms.  Restricted Stock shall be
nontransferable by the Participant at any time that the award remains subject to
a risk of forfeiture.  Restricted Stock granted under the Plan may be evidenced
in such manner as the Administrator shall determine.  Unless otherwise
determined by the Administrator, if certificates representing Restricted Stock
are registered in the name of the Participant, such certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, the Company shall retain physical
possession of the certificate, and the Participant shall have delivered a stock
power to the Company, endorsed in blank, relating to the Restricted Stock.  Upon
the lapse of restrictions on Restricted Stock, the Share certificate shall be
released by the Company to the Participant with any legend relating to such
restrictions removed.


(e)           Settlement of RSUs.


 
(i)
General Rule. Except as provided in (ii) – (v) below, RSUs shall be settled
promptly at the time the RSUs become vested (and in any case within 90 days
thereafter); provided, however, that settlement of RSUs shall be subject to
delayed settlement if and to the extent specified in Section 10(d), (e) or (f)
below.



 
(ii)
Deferral Election.  A director may elect to defer settlement of RSUs by timely
filing an election with the Company as provided below:



A.  
Timing of Elections. A deferral election must generally be made by the end of
the calendar year prior to the Plan Year in which the RSU is granted.  However,
a newly eligible Participant (within the meaning of Treas. Reg. §
1.409A-2(a)(7)) may make a deferral election with respect to an initial grant of
RSUs under Section 6(b) within 30 days of election or appointment to the Board
(which will apply only to the portion of the RSUs attributable to service by the
director after the election has been filed), or at such other time as is
permitted under Section 409A of the Code.



B.  
Effect and Irrevocability of Elections.  Elections relating to RSUs filed before
the calendar year in which the Plan Year to which they relate begins, other than
those subject to Section 9(c), shall become irrevocable immediately before the
beginning of such calendar year unless the Administrator specifies an earlier
time.  Elections subject to Section 9(c) shall become irrevocable in accordance
with Section 9(c).  Other elections shall become irrevocable upon filing or at
such other time as may be specified by the Administrator.  The latest election
filed with the Administrator shall be deemed to supersede all prior inconsistent
elections that remain revocable at the time of filing of the latest election.




 
9

--------------------------------------------------------------------------------

 

 
(iii)
Matters To Be Elected.  The Administrator will provide a form or forms of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 6.  This election form may be
included in the document evidencing the grant of RSUs.



 
(iv)
Permitted Elections as to Settlement.  Elections as to the time of settlement of
deferred RSUs shall conform to the terms of Section 9(c).  A Director will be
permitted to elect to receive shares in settlement of non-deferred Cash-Settled
RSUs rather than cash.  Such an election must be made in advance of the
applicable vesting date of such Cash-Settled RSUs and at such time or times as
may be specified by the Administrator.  Such an election will not be permitted
to defer the time of settlement of the RSUs, and cannot be made for Cash-Setted
RSUs that are subject to a valid deferral election.


 
 
(v)
Forfeiture Risk.  A validly deferred RSU will remain forfeitable as provided
herein until the RSU has become vested.  Thereafter, although it will still be
referred to as an RSU for purposes of the Plan, it will be non-forfeitable.



 
(vi)
Form of Settlement.  RSUs that are validly deferred will, upon such deferral, be
treated as Deferred Shares and, to the fullest extent permitted under Nasdaq
Marketplace Rule 4350(i)(1)(A)(ii), such Deferred Shares will be settled solely
by delivery of actual Shares not drawn from the Shares reserved under Section 4,
provided that Cash-Settled RSUs, if designated as Director Compensation by the
Administrator, may be deferred in accordance with Section 8.  In the case of
Cash-Settled RSUs to be settled by delivery of actual Shares at the election of
the Director, to the fullest extent permitted under Nasdaq Marketplace Rule
4350(i)(1)(A)(ii), such Cash-Settled RSUs shall be settled solely by delivery of
actual Shares not drawn from the Shares reserved under Section 4.



7.           Grants of Options and SARs.   Options and/or SARs shall be granted
to non-employee directors in accordance with policies established from time to
time by the Board specifying the directors or classes of directors to be granted
such awards, the number of shares to be subject to Options or SARs, and the time
or times at which such awards shall be granted, vested, exercisable, and expire,
and such other terms as may be established by the Board.


(a)           Annual Grant of Option to a Non-Employee Director. The policy with
respect to annual grants of Options under this Section 7, effective as of June
21, 2007 and continuing until modified or revoked by the Board, shall be as
follows:


 
(i)
Award Type and Amount.  Effective June 21, 2007, annual grants of Options to
non-employee directors were discontinued.




 
10

--------------------------------------------------------------------------------

 

 
(ii)
Vesting and Forfeiture Terms.  With respect to each Option granted before June
21, 2007 under this Section 7(a), the Option shall vest and become exercisable
in full at the close of business on the June 1 following the date of grant of
such award, subject to the following:



 
(A)
If such Option has not previously vested or been forfeited, it shall vest and
become exercisable in full upon a Change in Control, upon the Participant's
death, or upon the termination of the Participant's service as a director due to
Disability.



 
(B)
If such Option has not previously vested or been forfeited, it shall vest and
become exercisable as to the "Pro Rata Shares" upon a termination of the
Participant's service as a director due to a voluntary termination of service
(i.e., excluding termination due to Disability or Mandatory Retirement).  For
purposes of this Section 7(a)(ii), the "Pro Rata Shares" shall be the number of
Shares determined by multiplying (1) the number of Shares as to which the Option
would have vested and become exercisable if the Participant had continued to
serve as a director through the anticipated date of the next annual meeting of
shareholders by (2) a fraction the numerator of which is the number of days from
the date of the latest annual meeting of shareholders through the date of the
Participant's termination and the denominator of which is 365 (rounded up to the
next whole share).



 
(C)
Any portion of an Option that has not vested and become exercisable at the date
of a director's Mandatory Retirement shall remain outstanding and become
exercisable in accordance with the first sentence of this Section 7(a)(ii),
provided that such Option shall become exercisable in full upon a Change in
Control or the death of the director, and each such portion of the Option that
becomes exercisable after such Mandatory Retirement shall expire at the end of
the one-year period following the date it becomes exercisable as provided in
Section 7(a)(iii).



Except in the case of a Mandatory Retirement or as otherwise determined by the
Board, any portion of a Participant's Option that has not vested and become
exercisable at or before the time of termination of the Participant's service as
a director  (this would include the entire unvested Option in the event of a
director's removal from service) as provided herein will cease to vest and will
be forfeited upon such termination.



 
11

--------------------------------------------------------------------------------

 

 
(iii)
Option Term.  With respect to each Option granted before June 21, 2007 under
this Section 7(a), the Option, to the extent not previously forfeited, shall
expire at the earlier of (i) ten years after the date of grant (or such earlier
date as may be specified by the Board prior to grant), or (ii) one year after
the Participant ceases to serve as a director of the Company for any reason
except that, in the case of a termination due to Mandatory Retirement, any
portion of the Option that becomes exercisable at a date following the Mandatory
Retirement, as provided in Section 7(a)(ii)(C), shall expire one year after the
date such portion vests and becomes exercisable.  (Note: Portions of any Option
that were vested and exercisable at the date of Mandatory Retirement will expire
one year after such Mandatory Retirement, but in no event later than ten years
after the date of grant).



(b)           Exercise Price and Grant Price.  The exercise price per Share
purchasable under an Option will be equal to 100% of the Fair Market Value of a
Share on the date of grant of the Option.  The grant price per Share subject to
an SAR will be equal to 100% of the Fair Market Value of a Share on the date of
grant of the SAR.


(c)           Option and SAR Maximum Term. The maximum term of an Option or SAR
granted hereunder shall be ten years from the date of grant.
 
        (d)           Payment of Exercise Price.  The exercise price of an
Option shall be paid to the Company either in cash or by the surrender of Shares
or the withholding of Shares from those deliverable upon exercise of the Option,
or any combination thereof, or in such other lawful form or manner as may be
established by the Administrator; provided, however, that, unless otherwise
determined by the Administrator, Shares shall not be surrendered or withheld in
payment of the exercise price if such surrender or withholding would result in
additional accounting expense to the Company.


8.           Deferral of Fees In Deferred Shares and Deferred Cash.  Each
director of the Company who is eligible under Section 5 may elect, in
accor­dance with Section 8(a), to defer receipt of Director Compensation in the
form of Deferred Shares under Section 8(b) or deferred cash un­der Section 8(c).



 
12

--------------------------------------------------------------------------------

 

(a)           Elections.  A director shall elect to participate in the deferral
feature under this Section 8 and the terms of such participation by timely
filing an election with the Company as provided below:


 
(i)
Timing of Elections. A deferral election must generally be made by the end of
the calendar year prior to the Plan Year in which the Director Compensation will
be earned.  However, a newly eligible Participant (within the meaning of Treas.
Reg. § 1.409A-2(a)(7)) may make a deferral election with respect to Director's
initial Director Compensation (earned after the date of such election) within 30
days of election or appointment to the Board, or at such other time as is
permitted under Section 409A of the Code.



 
(ii)
Effect and Irrevocability of Elections.  Elections shall be deemed continuing
and therefore applicable to Plan Years after the initial Plan Year covered by
the election, until the election is modified or superseded by the
Participant.  Elections other than those subject to Section 9(c) shall become
irrevocable at the commencement of the calendar year which includes the first
day of the Plan Year to which an election relates.  Elections relating to the
time and manner of settlement of an Account shall become irrevocable at the
specified deadline for the filing of such elections under Section 9(c) unless
the Administrator specifies a different time.  The latest election filed with
the Administrator shall be deemed to supersede all prior inconsistent elections
that remain revocable at the time of filing of the latest election prior to the
beginning of a Plan Year or at such other date as may be specified by the
Administrator, provided that any date so specified shall ensure effective
deferral of taxation and otherwise comply with applicable laws.



 
(iii)
Matters To Be Elected.  The Administrator will provide a form or forms of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 8 and Section 9.



 
(iv)
Time of Filing Elections.  An election must be received by the Administrator
prior to the deadline specified by the Administrator.  Under no circumstances
may a Participant defer compensation to which the Participant has attained, at
the time of deferral, a legally enforceable right to current receipt of such
compensation.



(b)           Deferral of Director Compensation in the Form of Deferred
Shares.  If a Participant has elected to defer receipt of a specified amount of
Director Compensation in the form of Deferred Shares, a number of Deferred
Shares shall be credited to the Participant's Account, as of the date such
Director Compensation otherwise would have been payable to the Participant but
for such election to defer, equal to (i) such amount otherwise payable divided
by (ii) the Fair Market Value of a Share at that date.  Deferred Shares credited
under this Section 8(b) shall be subject to the terms and conditions of Deferred
Shares specified in Sections 9(a), 9(b), and 9(c).  The right and interest of
each Participant in Deferred Shares credited to the Participant's Account under
this Section 8(b) at all times will be nonforfeitable.

 
13

--------------------------------------------------------------------------------

 

(c)           Deferral of Director Compensation in the Form of Deferred
Cash.  If a Participant has elected to defer receipt of a specified amount of
Director Compensation  in the form of deferred cash, an amount equal to such
specified amount shall be credited to the Participant's Account as of the date
such Director Compensation otherwise would have been payable to the Participant
but for such election to defer.  Deferred cash credited to a Participant's
Account may be invested in such investment vehicles as may be designated from
time-to-time by the Board or a Board committee.  The terms of any such
investment (including relating to timing, crediting of earnings and losses, and
reallocation among investment vehicles) shall be subject to such rules,
regulations and determinations as may be adopted by the Administrator. The
Company may link the earnings and losses under designated investment vehicles to
the returns of actual investments in such vehicles, which investments may be
made directly by the Company or through a rabbi trust or other intermediary;
provided, however, that the Participant shall have no rights with respect to any
specific assets that would cause the Participant to be other than an unsecured
creditor of the Company or to be otherwise in constructive receipt of any cash
or property.  The right and interest of each Participant relating to deferred
cash credited to his or her Account at all times will be nonforfeitable.


(d)           Cessation of Service as a Director.  If any Director Compensation
otherwise subject to an election would be paid to a Participant after he or she
has ceased to serve as a director, such payment shall not be subject to deferral
under this Section 8, but shall instead be paid in accordance with the Company's
regular non-employee director compensation policies.


9.           Other Terms of Accounts.


(a)           Dividend Equivalents on Share Units.  Dividend equivalents will be
credited on Share Units (i.e., RSUs and Deferred Shares) credited to a
Participant's Account as follows:


 
(i)
Cash and Non-Share Dividends.  If the Company declares and pays a dividend on
Shares in the form of cash or property other than Shares, then a number of
additional Share Units shall be credited to a Participant's Account as of the
designated crediting date for such dividend equal to (i) the number of Share
Units credited to the Account as of the record date for such dividend,
multiplied by (ii) the amount of cash plus the Fair Market Value of any property
other than Shares actually paid as a dividend on each Share at such payment
date, divided by (iii) the Fair Market Value of a Share at such designated
crediting date.



 
(ii)
Share Dividends and Splits.  If the Company declares and pays a dividend on
Shares in the form of additional Shares, or there occurs a forward split of
Shares, then a number of additional Share Units shall be credited to the
Participant's Account as of the payment date for such dividend or forward Share
split equal to (i) the number of Share Units credited to the Account as of the
record date for such dividend or split multiplied by (ii) the number of
additional Shares actually paid as a dividend or issued in such split in respect
of each Share.




 
14

--------------------------------------------------------------------------------

 

 
(iii)
Designated Crediting Date.  The Administrator may designate the crediting date
for dividend equivalents under Section 9(a)(i), which may be not earlier than
the dividend payment date and not later than six months after the dividend
payment date.  No interest will be credited on cash amounts between the dividend
payment date and the designated crediting date.



(b)           Reallocation of Accounts.  A Participant shall have no right to
have amounts credited as cash in his or her Account reallocated or switched to
Share Units in such Account or amounts credited as Share Units in such Account
reallocated or switched to deferred cash in such Account, unless otherwise
determined by the Board.  The foregoing notwithstanding, in the event of a
Change in Control, unless otherwise specifically elected by the Participant
prior to the Change in Control, the Participant's Share Unit balance in his or
her Account shall be automatically converted into deferred cash based on the
Fair Market Value of Shares as of the close of business on the day of the Change
in Control (or, if no Shares remain outstanding at that time, as of the close of
business on the day preceding the Change in Control).  If and to the extent
authorized under Section 8(c), amounts of deferred cash may be reallocated among
investment alternatives made available for cash deferrals under the Plan.


(c)           Elections as to Settlement.  Each Participant, at the time the
Participant makes a deferral election under Section 6(e) or Section 8(a), shall
file an election with the Administrator specifying the time or times at which
the Participant's Account will be settled, following the Participant's
termination of service as a director of the Company, and whether distribution
will be in a single lump sum or in a number of annual installments not exceeding
ten; provided, however, that, if no valid election has been filed as to the time
of settlement of a Participant's Account or any portion thereof, such Account or
portion thereof shall be distributed in a single lump sum on the first business
day of the year following the year in which the Participant ceases to serve as a
director.  If installments are elected, such installments must be annual
installments commencing not later than the first year following the year in
which the Participant ceases to serve as a director (on such annual installment
date as may be specified by the Administrator) and extending over a period not
to exceed ten years.


 
(i)
Matters Covered by Election.  Subject to the terms of the Plan, the
Administrator shall determine whether all deferrals under the Plan must be
subject to a single election as to the time or times of settlement, or whether
settlement elections may relate to deferrals relating to a specified Plan
Year.  If the Administrator permits elections to relate to a specified Plan
Year, such election shall apply to the amounts originally credited in respect of
such Plan Year and to any additional amounts credited as dividend equivalents or
interest in respect of such originally credited amounts and previously credited
additional amounts.




 
15

--------------------------------------------------------------------------------

 

 
(ii)
Modifying Elections.  A Participant may modify a prior election as to the time
at which a Participant's Account (or portion thereof) will be settled and/or the
form of settlement (i.e., lump sum or installments, or the number of
installments) at any time by filing a new election with the Administrator,
subject to, and in accordance with paragraphs (A) and (B), below.  The foregoing
notwithstanding, elections under this Section 9(c) shall not be permitted, if
permitting such an election would result in constructive receipt by the
Participant of compensation in respect of the Participant's Account prior to the
actual settlement of such Account or would violate Section 409A of the Code.



 
(A)
Second Elections.  To the extent permitted under Section 409A of the Code and
the regulations issued thereunder, a Participant may change the form of
settlement (i.e., lump sum or installments, or the number of installments)
and/or the settlement date selected under a deferral election, provided (a) the
new election must be must be filed with the Administrator at least 12 full
months before settlement would occur under the election in place prior to the
change, (b) the new election is not effective for a period of 12 months from the
date made, and (c) the settlement date under the modified election defers
settlement for at least 5 years from the date settlement would otherwise have
occur.



 
(B)
Special 2006 – 2008 Elections.  Notwithstanding anything in Section 6, Section 8
or this Section 9 to the contrary, to the extent permitted under Section 409A of
the Code and the regulations issued thereunder, a Participant may make a new
election on or before December 31, 2008 as to the settlement date and/or form
(i.e., lump sum or installments, or the number of installments) of deferred
RSUs, deferred cash and/or Deferred Shares credited to the Participant's
Account.  However a Participant shall not be permitted in a given year to change
an election in a manner that will defer settlement of amounts that the
Participant otherwise would have received in that year or cause payments to be
made in that year pursuant to the changed election.



(d)           Statements.  The Administrator will furnish statements to each
Participant reflecting the amounts credited to a Partici­pant's Account,
transactions therein, and other related information no less frequently than once
each calendar year.  Statements may be combined with other information,
including information with respect to other compensation plans, being provided
to the Participant.


(e)           Fractional Shares.  The amount of Share Units credited to an
Account shall include fractional Shares calculated to at least three decimal
places.



 
16

--------------------------------------------------------------------------------

 

10.           Settlement of Accounts.  The Company will settle a Participant's
Account by making one or more distributions to the Participant (or his or her
Beneficiary, following Participant's death) at the time or times, in a lump sum
or installments, as specified in the Participant's election(s) filed in
accordance with Sections 6(e) and 9(c); provided, however, that an Account will
be settled at times earlier than those specified in such election in accordance
with Sections 10(b), or 10(c); and provided further, that RSUs as to which no
valid election to defer has been filed will be settled at the date specified in
connection with the award under Section 6.


(a)           Form of Distribution.  Distributions in settlement of a
Participant's Account shall be made only in cash with respect to deferred cash,
in Shares with respect to Share-Settled Share Units (including Deferred Shares
as specified herein) and in cash with respect to Cash-Settled Share Units.


(b)           Death or Disability.  If a Participant ceases to serve as a
director due to death or Disability or dies prior to distribution of all amounts
from his or her Account, the Company shall make a single lump-sum distribution
to the Participant or his or her Beneficiary.  Any such distribution shall be
made as soon as practicable (and in any case within 90 days) following the
Participant's cessation of service due to death or Disability.


(c)           Financial Emergency and Other Payments.  Other provisions of the
Plan notwithstanding, if, upon the written application of a Participant, the
Board determines that the Participant has suffered an unforeseeable financial
emergency, the Board may direct the payment to the Participant all or a portion
of the balance of the Participant's Account and the time and manner of such
payment.  For purposes of this Plan, an unforeseeable financial emergency is an
unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children shall not be considered to be the result of an unforeseeable
financial emergency.  It is intended that the Committee's determination as to
whether a Participant has suffered an "unforeseeable financial emergency" and
the amount of any distribution related to such emergency shall be made
consistent with the requirements under Code Section 409A.


 (d)           Distribution Upon a Change in Control.  Other provisions of the
Plan notwithstanding, settlement of RSUs and Accounts (other than Grandfathered
Accounts) in the event of a Change in Control will occur only if an event
relating to the Change in Control constitutes a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Treas. Reg. §
1.409A-3(i)(5).  In such event, the Company shall make a single lump-sum
distribution to the Participant in settlement of his or her RSUs and in
settlement of his or her Account as promptly as practicable and in any case not
later than 90 days following the event.  If a Change in Control occurs without
triggering a distribution under the preceding sentence, the distribution will
instead occur upon the occurrence of the next following event that, under Code
Section 409A, would be a permissible event triggering distributions of deferred
compensation.



 
17

--------------------------------------------------------------------------------

 

(e)           Distributions in Certain Cases if Director Has Become an
Employee.  Other provisions of the Plan notwithstanding, if a director is a “Key
Employee” at the time of settlement of his or her RSUs or Account, any such
settlement subject to Section 409A (a)(2)(A)(i) that would be made within six
months following a separation from service of the Director shall instead occur
at the expiration of the six-month period under Section 409A(a)(2)(B)(i).  If
distributions are delayed pursuant to this provision, the accumulated amounts
withheld on account of Section 409A will be paid on the first business day after
the end of the six-month period.  If the Participant dies during the six-month
period, the withheld amounts shall be paid to the Participant’s Beneficiary as
soon as practicable (and in any case within 90 days) after the Participant’s
death.  In the case of installments, this delay shall not affect the timing of
any installment otherwise payable after the six-month delay period.  The term
“Key Employee” shall mean an employee who, at any time during the 12-month
period ending on the identification date, is a “specified employee” under
section 409A of the Code, as determined by the Committee or its delegate.  The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of sections 416(i)
and 409A of the Internal Revenue Code and the regulations issued
thereunder.  This paragraph 10(e) shall not apply to Grandfathered Accounts,
which shall continue to be subject to, and governed by, the terms of the Plan as
in effect on December 31, 2004.
 
(f)           Separation from Service.   Other provisions of the Plan
notwithstanding, settlement of RSUs and Accounts triggered by a Participant’s
termination of service and intended to qualify under Section 409A(a)(2)(A)(i)
shall be made only at the time that the Participant has had a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) (or earlier at such
time, after a termination of service as a director but subject to Section 13(h)
below, that there occurs another event triggering a distribution under the Plan
or the applicable Award agreement in compliance with Section 409A).


11.           Limitations on Deferrals and Related Participant Rights.  The
rights of a Participant with respect to deferrals under Sections 6, 8, 9, and
10, including any right to modify an election as to the time of settlement under
Section 9(c), shall be limited or suspended at any time if and to the extent
required by law or if the existence of such right would cause a Participant to
be deemed to be in constructive receipt of amounts credited to his or her
Account or otherwise cause the Participant's deferral of taxation with respect
to compensation deferred hereunder to be ineffective.  The Plan is intended to
comply with the applicable requirements of Code Section 409A and its
corresponding regulations and related guidance, and shall be maintained and
administrated in accordance with Code Section 409A.  Notwithstanding anything in
the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Code Section 409A, and the Company shall
have no authority to accelerate distributions relating to deferrals subject to
Code Section 409A in excess of the authority permitted under Section 409A.



 
18

--------------------------------------------------------------------------------

 

12.           Definitions Relating to Change in Control.  For purposes of this
Plan, the following definitions shall apply:


  (a)         "Beneficial Owner," "Beneficially Owns," and "Beneficial
Ownership" shall have the meanings ascribed to such terms for purposes of
Section 13(d) of the Exchange Act and the rules thereunder, except that, for
purposes of this Section 12, "Beneficial Ownership" (and the related terms)
shall include Voting Securities that a Person has the right to acquire pursuant
to any agreement, or upon exercise of conversion rights, warrants, options or
otherwise, regardless of whether any such right is exercisable within 60 days of
the date as of which Beneficial Ownership is to be determined.
 

   (b)         "Change in Control" means and shall be deemed to have occurred
if, after June 21, 2007,


 
(i)
any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security of the Company and
immediately after such acquisition such Person has, directly or indirectly, the
Beneficial Ownership of Voting Securities representing 20 percent or more of the
total voting power of all the then-outstanding Voting Securities; or



 
(ii)
those individuals who as of June 21, 2007 constitute the Board or who thereafter
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors as of June 21, 2007 or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority of the members of the Board; or



 
(iii)
there is consummated a merger, consolidation, recapitalization or reorganization
of the Company, a reverse stock split of outstanding Voting Securities, or an
acquisition of securities or assets by the Company (a "Transaction"), other than
a Transaction which would result in the holders of Voting Securities having at
least 80 percent of the total voting power represented by the Voting Securities
outstanding immediately prior thereto continuing to hold Voting Securities or
voting securities of the surviving entity having at least 60 percent of the
total voting power represented by the Voting Securities or the voting securities
of such surviving entity outstanding immediately after such Transaction and in
or as a result of which the voting rights of each Voting Security relative to
the voting rights of all other Voting Securities are not altered; or



 
(iv)
there is implemented or consummated a plan of complete liquidation of the
Company or a sale or disposition by the Company of all or substantially all of
the Company's assets other than any such transaction which would result in
Related Parties owning or acquiring more than 50 percent of the assets owned by
the Company immediately prior to the transaction.




 
19

--------------------------------------------------------------------------------

 

   (c)         "Person" shall have the meaning ascribed for purposes of Section
13(d) of the Exchange Act and the rules thereunder.
  

   (d)         "Related Party" means (i) a majority-owned subsidiary of the
Company; or (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any majority-owned subsidiary of the
Company; or (iii) a corporation owned directly or indirectly by the shareholders
of the Company in substantially the same proportion as their ownership of Voting
Securities; or (iv) if, prior to any acquisition of a Voting Security which
would result in any Person Beneficially Owning more than ten percent of any
outstanding class of Voting Security and which would be required to be reported
on a Schedule 13D or an amendment thereto, the Board approved the initial
transaction giving rise to an increase in Beneficial Ownership in excess of ten
percent and any subsequent transaction giving rise to any further increase in
Beneficial Ownership; provided, however, that such Person has not, prior to
obtaining Board approval of any such transaction, publicly announced an
intention to take actions which, if consummated or successful (at a time such
Person has not been deemed a "Related Party"), would constitute a Change in
Control.


   (e)         "Voting Securities" means any securities of the Company which
carry the right to vote generally in the election of directors.


   13.         General Provisions.


   (a)         Limits on Transferability.  Restricted Stock prior to the lapse
of restrictions, Options, RSUs, Deferred Shares, deferred cash, and all other
rights under the Plan will not be transferable by a Participant except by will
or the laws of descent and distribution, or to a Beneficiary in the event of a
Participant's death, and will not otherwise be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or his or her Beneficiary.  Any attempt
to alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.  The foregoing notwithstanding, the
Administrator may permit a Participant to transfer Options and related rights to
one or more trusts, partnerships, or family members during the lifetime of the
Participant solely for estate planning purposes, but only if and to the extent
then consistent with the registration of any offer and sale of Shares related
thereto on Form S-8, Form S-3, or such other registration form of the Securities
and Exchange Commission as may then be permitted to be filed with respect to the
Plan.  The Company may rely upon the beneficiary designation last filed in
accordance with this Section 13(a).



 
20

--------------------------------------------------------------------------------

 

  (b)         Adjustments.  In the event that any large, special and
non-recurring dividend or other distribution in the form of cash or other
property, recapitalization, forward or reverse split, Share
dividend,  reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Board to be appropriate in order to prevent dilution or enlargement of a
Participant's rights under the Plan, then the Board shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of Shares
reserved and available for delivery under the Plan and to be subject to
Restricted Stock, Options, SARs, RSUs and Deferred Shares thereafter granted or
credited, (ii) the limits upon the number of Shares that may be subject to
Restricted Stock, RSUs, Options and SARs automatically granted under Sections 6
and 7 and any specification of the number automatically granted, (iii) the
number and kind of Shares outstanding as Restricted Stock, (iv) the number and
kind of Shares deliverable upon exercise of outstanding Options and SARs, and
the exercise price per Share thereof (provided that no fractional Shares will be
delivered upon exercise of any Option or SAR), and (v) the number and kind of
Shares then credited as RSUs and Deferred Shares (taking into account any Share
Units credited as dividend equivalents under Section 9(a)) and by reference to
which RSUs and Deferred Shares are valued under the Plan.


(c)       Receipt and Release.  Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the compensation deferred and
relating to the Account to which the payments relate against the Company, the
Board, or the Administrator, and the Administrator may require such Participant
or Beneficiary, as a condition to such payments, to execute a receipt and
release to such effect.  In the case of any payment under the Plan of less than
all amounts then credited to an Account in the form of RSUs or Deferred Shares,
the amounts paid shall be deemed to relate to the RSUs or Deferred Shares
credited to the Account at the earliest time.


(d)           Compliance.  The Company shall have no obligation to settle any
Account of a Participant (in any form) until all legal and contractual
obligations of the Company relating to establishment of the Plan and such
settlement shall have been complied with in full.  In addition, the Company
shall impose such restrictions on Shares delivered to a Participant hereunder
and any other interest constituting a security as it may deem advisable in order
to comply with the Securities Act of 1933, as amended, the requirements of the
Nasdaq National Market or any other stock exchange or automated quotation system
upon which the Shares are then listed or quoted, any state securities laws
applicable to such a transfer, any provision of the Company's Articles of
Incorporation or By-Laws, or any other law, regulation, or binding contract to
which the Company is a party.



 
21

--------------------------------------------------------------------------------

 

(e)      Changes to the Plan and Awards.  The Board may amend, suspend or
discontinue the Plan, the authority to grant awards under the Plan, or any
outstanding award (and any agreement relating thereto) without the consent of
any other party, including shareholders or Participants; provided, however, that
any amendment shall be subject to shareholder approval if and to the extent then
required under applicable rules of the Nasdaq National Market or any other stock
exchange or automated quotation system upon which the Shares may then be listed
or quoted; and provided further, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under any award theretofore granted.  The foregoing notwithstanding, the Board,
in its sole discretion, may terminate the Plan (in whole or in part).  If the
Board terminates the Plan, amounts credited the Participant's Account shall be
paid in accordance with the terms of the Plan.  In the event of a Change in
Control that constitutes a “change in control” event within the meaning of Code
Section 409A, the Plan shall terminate as of the date of the Change in Control
and the amounts credited to the Participant's Account shall be distributed as
soon as practicable thereafter consistent with Code Section 409A.


Without the prior approval of shareholders, the Committee will not amend or
replace previously granted Options in a transaction that constitutes a
"repricing."   For this purpose, a "repricing" means: (1) amending the terms of
an Option after it is granted to lower its exercise price; (2) any other action
that is treated as a repricing under generally accepted accounting principles;
and (3) canceling an Option at a time when its strike price is equal to or
greater than the fair market value of the underlying Stock, in exchange for
another Option, Restricted Stock, or other equity, unless the cancellation and
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction.  A cancellation and exchange described in clause
(3) of the preceding sentence will be considered a repricing regardless of
whether the Option, Restricted Stock or other equity is delivered simultaneously
with the cancellation, regardless of whether it is treated as a repricing under
generally accepted accounting principles, and regardless of whether it is
voluntary on the part of the Option holder.


(f)           Unfunded Status of Plan; Creation of Trusts.  The Plan is intended
to constitute an "unfunded" Plan for deferred compensation and Participants
shall rely solely on the unsecured promise of the Company for payment hereunder
(except insofar as Shares are issued in connection with Restricted Stock).  With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Board may authorize the creation of trusts or make other arrangements to
meet the Company's obligations under the Plan, which trusts or other
arrangements shall be consistent with the "unfunded" status of the Plan unless
the Board otherwise determines with the consent of each affected
Participant.  The establishment and maintenance of, or allocations and credits
to, the Account of any Participant shall not vest in any Participant any right,
title or interest in and to any Plan assets or benefits except at the time or
times and upon the terms and conditions and to the extent expressly set forth in
the Plan and in accordance with the terms of any trust.



 
22

--------------------------------------------------------------------------------

 

(g)           Other Participant Rights.  No Participant shall have any of the
rights or privileges of a shareholder of the Company under the Plan, including
as a result of the grant of an Option or SAR, or crediting of RSUs, Deferred
Shares or other amounts to an Account, or the creation of any Trust and deposit
of Shares therein, except at such time as such Option or SAR may have been duly
exercised or Shares may be actually delivered in settlement of an Account (in
whole or in part); provided, however, that a Participant granted Restricted
Stock shall have rights of a shareholder except to the extent that those rights
are limited by the terms of the Plan and the agreement relating to the
Restricted Stock.  No provision of the Plan, document relating to the Plan, or
transaction hereunder shall confer upon any Participant any right to continue to
serve as a director of the Company or in any other capacity with the Company or
a subsidiary or to be nominated for reelection as a director, or interfere in
any way with the right of the Company to increase or decrease the amount of any
compensation payable to such Participant.  Subject to the limitations set forth
in Section 13(a), the Plan shall inure to the benefit of, and be binding upon,
the parties hereto and their successors and assigns.


(h)           Continued Service as an Employee.  If a Participant ceases to
serve as a director and, immediately thereafter, is employed by the Company or
any subsidiary, then such Participant will not be deemed to have ceased to serve
as a director at that time, and his or her continued employment by the Company
or any subsidiary will be deemed to be continued service as a director;
provided, however, that, for purposes of Section 5, such former director will
not be deemed to be a non-employee director eligible for further grants of
awards.




(i)           Governing Law.  The validity, construction, and effect of the
Plan, any rules and regulations under the Plan, and any agreement under the Plan
shall be determined in accordance with the Pennsylvania Business Corporation
Law, to the extent applicable, other laws (including those governing contracts)
of the Commonwealth of Pennsylvania, without giving effect to principles of
conflicts of laws, and applicable federal law.


(j)           Limitation.  A Participant and his or her Beneficiary shall assume
all risk in connection with any decrease in value of Restricted Stock, Options,
RSUs or Deferred Shares, and neither the Company, the Board nor the
Administrator shall be liable or responsible therefor.


(k)           Severability.  In the event that any provision of the Plan shall
be declared illegal or invalid for any reason, said illegality or invalidity
shall not affect the remaining provisions of the Plan but shall be fully
severable, and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been inserted herein.


(l)           Nonexclusivity of the Plan.  The adoption of the Plan by the Board
shall not be construed as creating any limitation on the power of the Board to
adopt such other compensatory arrange­ments for directors as it may deem
desirable.



 
23

--------------------------------------------------------------------------------

 

(m)           Effective Date and Plan Termination.  The Plan, as amended and
restated herein, shall be effective as of the Effective Date.  Unless earlier
terminated by action of the Board, the Plan will remain in effect until such
time as no Shares remain available for delivery under the Plan and the Company
has no further rights or obligations under the Plan with respect to outstanding
awards or Accounts under the Plan.










Approved by the Board of Directors effective May 1, 2009


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
24

--------------------------------------------------------------------------------

 
